Exhibit 10.13

Loan No. 6 1xx xxx

FIRST AMENDMENT TO AMENDED, RESTATED

AND CONSOLIDATED MORTGAGE NOTE

THIS FIRST AMENDMENT TO AMENDED, RESTATED AND CONSOLIDATED MORTGAGE NOTE (this
“Amendment”), dated as of the 25th day of May, 2006, by and between 250 WEST
57TH ST. ASSOCIATES L.L.C., a New York limited liability company (“Borrower”),
and THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation
(“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower executed and delivered to Lender that certain Amended,
Restated and Consolidated Mortgage Note, dated as of September 1, 2005, in the
aggregate original principal amount of THIRTY MILLION FIVE HUNDRED THOUSAND AND
NO/100 U.S. DOLLARS ($30,500,000.00) (the “First Priority Note”); and

WHEREAS, Borrower, as grantor, also executed and delivered to Lender, as
noteholder, that certain Agreement of Spreader, Consolidation and Modification
of Mortgage in favor of Lender, September 1, 2005, and recorded with the Office
of the Register of the City of New York on September 22, 2005 under CRFN
2005000xxxxxx (the “Spreader and Consolidation Agreement”); and

WHEREAS, Borrower has requested that Lender make a supplemental loan to Borrower
in the original principal amount of TWELVE MILLION FOUR HUNDRED TEN THOUSAND AND
NO/100 DOLLARS ($12,410,000.00) (the “Second Priority Loan”); and

WHEREAS, as a condition of the Second Priority Loan, Borrower has executed and
delivered to Lender that certain First Amendment to Agreement of Spreader,
Consolidation and Modification of Mortgage dated of even date herewith, and to
be recorded in the aforesaid records (the “Spreader Amendment”), dated as of the
date hereof, to be recorded in the aforesaid records, which amends the Spreader
and Consolidation Agreement (the Spreader and Consolidation Agreement, as
amended by the Spreader Amendment, hereinafter referred to as the “First
Priority Mortgage”); and

WHEREAS, Borrower is the current obligor under the First Priority Note; and

WHEREAS, Borrower and Lender now desire to amend the First Priority Note in
accordance with the provisions set forth below (the First Priority Note, as
amended by this Amendment, hereinafter referred to as the “Note”);

NOW, THEREFORE, for and in consideration of the Second Priority Loan, the sum of
TEN DOLLARS ($10.00) and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender hereby agree
as follows:

A. Recitals. The foregoing recitals are an integral part of this Amendment and
are incorporated herein by this reference.

B. Definitions. All capitalized terms utilized but not defined herein shall have
the definitions ascribed thereto in the First Priority Mortgage.

 

Prudential Loan No. 6 1xx xxx- Fisk Building

First Amendment to Amended, Restated and Consolidated Mortgage Note

   BORROWER’S INITIALS:                    

 



--------------------------------------------------------------------------------

C. Amendment of First Priority Note. The terms, covenants and provisions of the
First Priority Note are hereby modified and amended as set forth below:

1. Paragraph 4 of the First Priority Note is hereby amended by inserting “(a)”
immediately following the heading “Prepayment.”

2. Paragraph 4 of the First Priority Note is hereby further amended by adding
the following new Paragraph (b) at the end of Paragraph 4:

“(b) Lender is the owner and holder of that certain Mortgage Note Secured by
Second Priority Mortgage dated as of May 25, 2006, in the aggregate original
principal amount of TWELVE MILLION FOUR HUNDRED TEN THOUSAND AND NO/100THS U.S.
DOLLARS ($12,410,000.00) made by Borrower (the “Second Priority Note”). The
Second Priority Note is secured, in part, by that certain Second Priority
Mortgage and Security Agreement, dated as of May 25, 2006, to be recorded in the
Records of the City Register of New York County, New York (as amended, assigned,
assumed, supplemented or modified from time to time, the “Second Priority
Mortgage”), which Second Priority Mortgage is cross-defaulted with the
Instrument (the Second Priority Note, together with all documents evidencing,
securing or relating to the loan evidenced thereby, being herein referred to as
the “Second Priority Documents”; said loan being referred to herein as the
“Second Priority Loan”). Borrower hereby agrees and acknowledges that (i) any
default under any of the Documents shall constitute a default under the Second
Priority Documents, and (ii) any default under any of the Second Priority
Documents shall constitute a default under the Documents. In the event of a
default under the Documents or the Second Priority Documents, Borrower hereby
acknowledges and agrees that: (A) Lender shall only be obligated to send one
(1) notice of default to the parties listed in Section 9.02 of the Instrument;
(B) said notice shall be deemed notice to Borrower under the Documents and the
Second Priority Documents, and (C) thereafter Lender shall have the right to
exercise its rights and remedies for a default under the Documents and under the
Second Priority Documents after the expiration of any applicable cure period, if
and only if a cure period is provided under the applicable Documents (whether
the Documents or the Second Priority Documents).”

D. The First Priority Note, as so modified and amended, is hereby ratified and
confirmed in all respects by Borrower.

E. The Documents are hereby modified and amended so that any and all references
to the “Note” in the Documents shall mean the First Priority Note as amended and
modified by this Amendment.

F. Except as expressly modified pursuant to this Amendment, all of the terms,
covenants and provisions of the First Priority Note shall continue in full force
and effect, specifically including, without limitation, the provisions
pertaining to limited and full recourse liability contained in Paragraphs 8 and
9 of the First Priority Note. In the event of any conflict or ambiguity between
the terms, covenants and provisions of this Amendment and those of the First
Priority Note, the terms, covenants and provisions of this Amendment shall
control.

 

 

Prudential Loan No. 6 1xx xxx- Fisk Building

First Amendment to Amended, Restated and Consolidated Mortgage Note

   BORROWER’S INITIALS:                    

 

2



--------------------------------------------------------------------------------

G. This Amendment constitutes a modification of the First Priority Note and is
not intended to and shall not extinguish any of the indebtedness or obligations
of Borrower under the First Priority Note or any other documents or instrument
executed and delivered in connection therewith in such a manner as would
constitute a release or novation of the original indebtedness or obligations of
Borrower under the First Priority Note, the First Priority Mortgage, or any of
such other documents or instruments, nor shall this Amendment affect or impair
the priority of any liens created thereby, it being the intention of the parties
hereto to preserve all liens and security interests securing payment of the
First Priority Note as modified hereby, which liens and security interests are
acknowledged by Borrower to be valid and subsisting against the Property
securing the First Priority Note and any other security or collateral for the
Obligations.

H. Borrower represents and warrants (1) that there are no offsets, counterclaims
or defenses against the indebtedness evidenced by the First Priority Note or
against the enforcement of the First Priority Note, this Amendment, First
Priority Mortgage, or any of the other First Priority Loan Documents, (2) that
Borrower, and the undersigned representatives of Borrower, have full power,
authority and legal right to execute this Amendment and to keep and observe all
of the terms of this Amendment on Borrower’s part to be observed and performed,
(3) that the First Priority Note and this Amendment constitute valid and binding
obligations of Borrower, and (4) that Borrower has no claims, counterclaims or
offsets of any nature whatsoever against Lender or any previous holder of the
indebtedness evidenced by the First Priority Note or any portion thereof.

I. This Amendment may not be modified, amended, waived, changed or terminated
orally, but only by an agreement in writing signed by the party against whom the
enforcement of the modification, amendment, waiver, change or termination is
sought.

J. The provisions hereof shall be binding upon Borrower and the successors and
assigns of Borrower, including successors in interest of Borrower in and to all
or any part of the Property, and shall inure to the benefit of Lender and its
heirs, successors, substitutes and assigns. All references in this Amendment to
Borrower or Lender shall be construed as including all of such other persons
with respect to the person referred to.

K. If any provisions of this Amendment shall be held by any court of competent
jurisdiction to be unlawful, void or unenforceable for any reason as to any
person or circumstance, such provision or provisions shall be deemed severable
from and shall in no way affect the enforceability and validity of the remaining
provisions of this Amendment.

L. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to conflict of laws principles.

M. This Amendment may be executed in multiple counterparts, all of which shall
collectively constitute one and the same agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

Prudential Loan No. 6 1xx xxx- Fisk Building

First Amendment to Amended, Restated and Consolidated Mortgage Note

   BORROWER’S INITIALS:                    

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

   

BORROWER:

 

250 WEST 57TH ST. ASSOCIATES L.L.C., a New York

limited liability company

    By:   /s/ Peter L. Malkin       Peter L. Malkin, Member

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Prudential Loan No. 6 1xx xxx- Fisk Building

First Amendment to Amended, Restated and Consolidated Mortgage Note

   BORROWER’S INITIALS:                    

 

4



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO FIRST AMENDMENT TO

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE NOTE]

 

   

LENDER:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation

    By:   /s/ Josh H. Harris     Name:   Josh H. Harris     Title:   Vice
President

 

Prudential Loan No. 6 1xx xxx- Fisk Building

First Amendment to Amended, Restated and Consolidated Mortgage Note

   BORROWER’S INITIALS:                    

 

5